Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shunsuke Sumitani on 16 March 2022.

The application has been amended as follows: 






34-38. (Canceled)

39. The method recited in Claim 21, further comprising displaying, on the remote application, respective contact information in association with the listing of names.
40. The method recited in Claim 21, further comprising: identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user as defined on the remote service; comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes; and executing the identified operational instructions.
41. The method recited in Claim 21 further comprising identifying actionable characteristics associated with the second selection of data based upon an analysis of a user state of the second user as set thereby on the remote service, wherein the analysis of the user state includes identifying routing, origination or destination information associated with the second selection of data.
42. The method recited in Claim 21 further comprising transmitting instructions to the remote service to publish the second selection of data in conjunction with the telephony interaction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose independent claim 21 limitations including, when combined with the remaining limitations of the respective independent claim:
matching, based upon the designation of the second user by the first user, a user account on a remote service associated with the second user; 
retrieving, based upon the matching of the second user to the corresponding user account on the remote service, a second selection of data of the second user from a collection of data dynamically defined thereby; 
scoring the second selection of data of the second user; 
selectively sending the second selection of data to the first user based upon the scoring thereof, the second selection of data being presentable to the first user in connection with a telephony interaction initiated by the second user to the first user; 
associating the second selection of data sent to the first user as inbound visual data, and the first selection of data as outbound visual data, each for an entry in a listing of names corresponding to the second user; and 

wherein the telephony interactions are voice calls.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY TODD/           Primary Examiner, Art Unit 2443